*415Dissenting Opinion by
Wright, J.:
These employes were willing to continue working on the basis of the existing agreement so as to afford additional time to negotiate a new contract. The employer refused to agree to such extension. It was the duty of the compensation authorities to ascertain the final cause of and responsibility for the work stoppage. This controlling question of fact was determined in favor of the employes, and we are not at liberty to set aside the Board’s finding in such regard when it is supported by the evidence. I would affirm the decision of the Board upon the authority of McGinnis Unemployment Compensation Case, 184 Pa. Superior Ct. 95, 182 A. 2d 749.